The majority opinion recognizes the rule which I think is applicable under the facts and circumstances disclosed by the record in this case, which is, where a railway crossing is unusually dangerous because of its peculiar construction or situation, excessive amount of traffic, and other existing circumstances of long standing or of which the company has notice, it is the duty of the railway company to exercise such care and take such precaution as common prudence would dictate and would be reasonable, taking into consideration the nature of the crossing and all other prevailing circumstances; whether or not a given crossing is unusually dangerous is a question for the jury unless only one conclusion could be drawn by reasonable men from the evidence relative thereto. See St. Louis-San Francisco Ry. Co. v. Prince, 145 Okla. 194,291 P. 973, 71 A. L. R. 357; Chicago, R.I.  P. Ry. Co. et al. v. Richerson, 185 Okla. 560, 94 P.2d 934.
Under the evidence adduced at the trial, fairly detailed in the majority opinion, I think reasonable men might *Page 582 
have concluded that the crossing in question was extraordinarily and peculiarly dangerous, requiring additional warning devices. The case was tried and submitted on this theory, and the jury unanimously found for the plaintiff.
The case of Holt v. Thompson, 115 F.2d 1013, quoted from extensively by the majority, is of little help here though the case involved a collision at the same crossing. According to the author of that opinion, Judge Murrah, the contention made therein was
". . . that the presence of the street light, at the place described, tended to obscure the vision of the driver of an automobile approaching the railroad crossing at this point because the street light decreased the visibility of one approaching it, especially if the objects on the railroad track are dark so as to prevent or decrease reflection."
Evidently, the many other facts and circumstances disclosed by the record in the case at bar were not present therein.
I dissent.